Citation Nr: 1308414	
Decision Date: 03/12/13    Archive Date: 03/20/13

DOCKET NO.  08-15 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a separate initial disability rating for bladder impairment as an associated objective neurological abnormality of the Veteran service connected low back disability.

2.  Entitlement to a separate initial disability rating erectile dysfunction as an associated objective neurological abnormality of the Veteran's low back disability.

3.  Entitlement to a total rating based on individual unemployability due to service connected disabilities (TDIU) prior to January 23, 2007.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to February 1967.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  In August 2011, the Board most recently remanded the above claims for additional development.  

In March 2010, the Veteran testified at a hearing before the undersigned at the RO.  A transcript of that hearing has been attached to the virtual VA claims file.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

As to the claim for a TDIU, the Veteran's claim for higher evaluations for his service connected low back disability, and by analogy his claim for a TDIU, has been pending since July 20, 2005.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, the November 2012 rating decision that granting a TDIU did so effective from January 23, 2007  Therefore, the Board finds that the issue of whether the Veteran is entitled to a TDIU prior to January 23, 2007, is still in appellate status.  

The claim for a TDIU prior to January 23, 2007, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  From January 23, 2007, the most competent and credible evidence of record shows that the Veteran's bladder impairment causes him to have a daytime voiding interval between one and two hours or awakening to void three to four times per night but to not have daytime voiding interval less than one hour, awakening to void five or more times per night, a need for an appliance or wearing of absorbent materials which must be changed more than four times per day, urinary retention requiring intermittent or continuous catheterization, and/or urinary tract infection with recurrent symptomatic infection requiring drainage and frequent hospitalization (greater than two times per year) and/or requiring continuous intensive management.

2.  At all times during the pendency of the appeal, the preponderance of the evidence shows that the Veteran's erectile dysfunction was not caused or aggravated by a service-connected disability and did not have its onset in service.  


CONCLUSIONS OF LAW

1.  From January 23, 2007, the criteria for a separate 20 evaluation for bladder impairment, as an associated objective neurological abnormality of the Veteran service connected low back disability, have been met at all times.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.115a, 4.115b, Diagnostic Code 7517 (2012).

2.  At all times during the pendency of the appeal the criteria for a separate compensable evaluation for erectile dysfunction, as an associated objective neurological abnormality of the Veteran service connected low back disability, have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.115b, Diagnostic Code 7520 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

The Board notes that the Veteran is challenging the initial evaluation assigned following the grant of service connection for a low back disability which includes adverse symptomatology caused by associated neurological symptomatology including bladder impairment and erectile dysfunction.  See 38 C.F.R. § 4.71a, Note (1).  In Dingess, supra, the Court also held that in cases where service connection has been granted and initial disability evaluation has been assigned, the service connection claim has been more than substantiated, it has been proven, thereby rendering § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id, at 490-91; see also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the March 2010 Board personal hearing, the VLJ noted the elements of the claims that were lacking to substantiate the claim for a higher/separate evaluations.  The Veteran was assisted at the hearing by his accredited representative and his representative and the VLJ asked questions to draw out the current severity of the appellant's low back disability including his adverse neurological symptomatology which he claimed included bladder impairment and erectile dysfunction.  No pertinent evidence that might have been overlooked and that might substantiate the claims was identified by the Veteran or the representative that was not obtained while the appeal was in remand status.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran through his testimony, demonstrated that they had actual knowledge of the elements necessary to substantiate the claims.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

As to the duty to assist, the Board finds that VA has secured all available and identified pertinent in-service and post-service evidence including the Veteran's service treatment records as well as his post-service records from the Kansas City VA Medical Center and the Social Security Administration (SSA).

The Veteran was also provided a post-remand VA examination in September 2011 that the Board finds is adequate for rating purposes and substantially complies with the August 2011 Board remand directions because after a comprehensive examination of the claimant as well as after a review of the record on appeal the examiner provided opinions as to the origins as well as the severity of his bladder impairment and erectile dysfunction that allow the Board to rate them under all relevant Diagnostic Codes.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303 (2007); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In adjudicating the claims below, the Board has reviewed all of the evidence in the Veteran's claims file including those found in virtual VA.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims files shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Claim

The Veteran and his representative assert that his service-connected low back disability also caused bladder impairment and erectile dysfunction and the claimant should receive separate compensable ratings for these disorders. 

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Court has held that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Separate compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the appeal, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In Mittleider v. West, 11 Vet. App. 181, 182 (1998), the Court held that when it is not possible to separate the effects of the [service-connected condition and the non-service-connected condition, VA regulations require that reasonable doubt on any issue be resolved in the appellant's favor, clearly dictate that such signs and symptoms be attributed to the service-connected condition.  

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).  

In the February 2006 rating decision, the RO granted service connection for a low back disability and rated it under 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2012).  

Controlling regulations provide that VA must also evaluate the disability on the basis of any objective neurologic abnormalities associated with the low back disability such as bowel or bladder impairment, which should be separately evaluated under appropriate codes.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).

As to the erectile dysfunction, during the March 2011 VA general examination the examiner provided a summary of the Veteran's problems included erectile dysfunction and the claimant reported having erectile dysfunction since about 2002.  As to the origins or etiology of his erectile dysfunction, at the September 2011 VA examination, which was held for the express purpose of ascertaining the relationship, if any, between the Veteran's service-connected low back disability and erectile dysfunction, the examiner opined that his loss of erectile power and deformity of his penis were caused by his non-service connected peyronie's disease, status post surgery, and not his service connected low back disability.  This opinion is not contradicted by any other medical opinion of record.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).  

As to any lay claims by the Veteran and his representative that his service connected low back disability caused or aggravated his erectile dysfunction, the Board finds more competent and credible the opinion provided by the medical expert at the September 2011 VA examination than his lay claims.  See Davidson, see also Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches). 

Therefore, the Board finds that the most competent and credible evidence of record shows that the Veteran's erectile dysfunction is not an associated objective neurological abnormality of the claimant's low back disability.  38 C.F.R. § 4.71a, Note (1).  Accordingly, the Board finds that a separate compensable rating for erectile dysfunction, as an associated objective neurological abnormality of the Veteran service connected low back disability, is not warranted at any time during the pendency of the appeal.  See Fenderson, supra.

As to the bladder impairment, at the March 2011 VA examination the Veteran reported having a history of urinary frequency and nocturia.  During a related VA general examination at that time, the Veteran also reported having a history of nocturia, with voiding three times per night.  At the September 2011 VA examination, which was held for the express purpose of ascertaining the relationship, if any, between the Veteran's service-connected low back disability and bladder impairment, the examiner opined that the cause of the bladder impairment was unknown.

As noted above, the Court held that "when it is not possible to separate the effects of the [service-connected condition and the non-service-connected condition], VA regulations at 38 C.F.R. § 3.102, which require that reasonable doubt on any issue be resolved in the appellant's favor, clearly dictate that such signs and symptoms be attributed to the service-connected condition."  See Mittleider.  Thus, given the September 2011 VA examiner's inability to say that the Veteran's bladder impairment was not an associated objective neurological abnormality of the claimant's low back disability, the Board finds that a separate rating is warranted for his bladder impairment, as an associated objective neurological abnormality of the Veteran service connected low back disability, provided he meets the criteria for a compensable rating.

In this regard, the Board finds that the Veteran's complaints approximate, or more nearly approximate, the criteria set forth in 38 C.F.R. § 4.115b, Diagnostic Code 7517 for a bladder injury.

In this regard, 38 C.F.R. § 4.115b, Diagnostic Code 7517 provides that bladder injuries are rated as a voiding dysfunction under 38 C.F.R. § 4.115a.

The criteria for rating voiding dysfunction provides that continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence requiring the wearing of absorbent materials which must be changed less than two times per day warrants a 20 percent rating; the need to wear absorbent materials that must be changed two to four times per day warrants a 40 percent rating; and the use of an appliance or wearing of absorbent materials that must be changed more than four times per day warrants a 60 percent rating.  38 C.F.R. § 4.115a.

Urinary frequency with a daytime voiding interval between two and three hours or awakening to void two times per night warrants a 10 percent rating; with a daytime voiding interval between one and two hours or awakening to void three to four times per night warrants a 20 percent rating; and with daytime voiding interval less than one hour or awakening to void five or more times per night warrants a 40 percent rating.  Id.

Obstructive voiding symptomatology with or without stricture disease requiring dilatation one to two times per year warrants a non-compensable evaluation.  Marked obstructive voiding symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or a combination of post-void residuals greater than 150 cc, uroflowmetry with a marked diminished peak flow rate (less than 10 cc/sec), recurrent urinary tract infections secondary to obstruction, or stricture disease requiring periodic dilatation every two to three months, warrants a 10 percent rating.  Urinary retention requiring intermittent or continuous catheterization warrants a 30 percent rating.  Id.

Urinary tract infections requiring long-term drug therapy, one to two hospitalizations per year and/or requiring intermittent intensive management warrants a 10 percent rating.  Urinary tract infection where the evidence shows recurrent symptomatic infection requiring drainage and frequent hospitalization (greater than two times per year) and/or requiring continuous intensive management warrants a 30 percent rating.  Id.

With the above criteria in mind, the Board notes that the March 2011 VA back examiner reported that the Veteran had a history of increased urinary frequency with daytime voiding intervals of between one and two hours and awakening at night to void three times.  However, it was also reported that the Veteran's adverse symptomatology did not include incontinence, urinary urgency, or urinary retention requiring catheterization. 

Likewise, the March 2011 VA general examiner reported that the Veteran had a history of increased urinary frequency with daytime voiding intervals of between two and three hours and awakening at night to void three times.  However, it was also reported that the Veteran's adverse symptomatology did not include urgency, hesitancy, incontinence, obstructive voiding, or urinary tract infections.

Similarly, the September 2011 VA examiner reported that the Veteran's bladder impairment caused increased urinary frequency with daytime voiding intervals of between two and three hours and awakening at night to void three to four times.  It was also opined that the Veteran's dysfunction caused signs or symptoms of obstructive voiding with marked hesitancy, a markedly slow or weak stream, and a markedly decreased force of stream.  However, it was also reported that the Veteran's dysfunction did not require the use of an appliance or causes urinary tract infections.

Moreover, a January 23, 2007, VA treatment record documents the Veteran's complaints of trouble with urine control.  However, nothing in any of the treatment records show his adverse symptomatology worse than what was reported by the above VA examiners.  See Colvin.  In this regard, the Board also notes that these treatment records are negative for any evidence that the Veteran's bladder impairment required the wearing of absorbent materials; required dilatation or catheterization because of urinary retention; or caused urinary tract infections.  Id.

Therefore, the Board finds that the most competent and credible evidence of record shows that the Veteran's bladder impairment causes a daytime voiding interval between one and two hours or causes the claimant to awaken to void three to four times per night.  Accordingly, the Board finds that the criteria for a separate, 20 percent, evaluation for the Veteran's bladder impairment, as an associated objective neurological abnormality of the Veteran service connected low back disability, have been met.  38 C.F.R. § 4.115a.  

As to the effective date of this separate 20 percent rating, the Board notes that the RO granted service connection for the Veteran's underlying low back disability effective from July 20, 2005, and his appeal has been pending since this time.  However, the October 2005 and June 2006 VA examinations are negative for complaints, diagnoses, or treatment for a voiding disorder.  In fact, at the June 2006 VA examination the Veteran specifically denied having bladder incontinence.  Similarly, pre-January 23, 2007, treatment records are negative for complaints, diagnoses, or treatment for a voiding disorder.  In this regard, a September 2006 VA treatment record also documents the fact that the Veteran did not have any bladder changes.  However, as noted above, the Veteran's VA treatment records document his complaints of trouble with urine control on January 23, 2007.  Therefore, the Board finds that even though some post-January 23, 2007, VA treatment records also noted that the Veteran denied having any bladder problems, that the earliest effective date for the grant of the separate, 20 percent, rating for a bladder impairment, as an associated objective neurological abnormality of the Veteran service connected low back disability, is January 23, 2007-the first time complaints of this adverse symptomatology appeared in the treatment records.  See Fenderson.  Moreover, because the record shows that the severity of his adverse symptomatology has been substantially the same since this time, the Board finds that a further staged rating is not warranted.  Id.

The Board will next consider whether the Veteran is entitled to a rating in excess of 20 for his bladder impairment, as an associated objective neurological abnormality of the Veteran service connected low back disability, at any time since January 23, 2007.  In this regard the Board notes that he record is negative for competent and credible evidence of the Veteran's bladder impairment causing daytime voiding interval less than one hour or awakening to void five or more times per night; the use of an appliance or wearing of absorbent materials which must be changed more than four times per day; urinary retention requiring intermittent or continuous catheterization; and/or urinary tract infection with recurrent symptomatic infection requiring drainage and frequent hospitalization (greater than two times per year) and/or requiring continuous intensive management.  38 C.F.R. § 4.115a.  In fact, as reported above, the March 2011 and September 2011 VA examiners specifically opined that he did not have most if not all of this required adverse symptomatology.  These medical opinions are not contradicted by any other medical evidence of record.  See Colvin, supra.  Therefore, the Board finds that a rating in excess of 20 is not warranted at any time from January 23, 2007.  Fenderson, supra.  

In reaching the above conclusions, the Board has not overlooked the various lay statements found in the record.  In this regard, the Veteran is credible to report on what he sees and feels and representative is credible to report on what he can see.  See Davidson, supra.  However, the Board finds more competent and credible the medical opinion as to the severity of his disability provided by the expert at the Veteran's VA examinations than these lay assertions.  Id; Guerrieri, supra.

Based on the Veteran's and his representative's claims that the appellant's adverse symptomatology is worse than rated, the Board will consider the application of 38 C.F.R. § 3.321(b)(1) (2012). 

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating. First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms." Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the bladder impairment, as an associated objective neurological abnormality of the Veteran service connected low back disability, is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's condition with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.


ORDER

A separate 20 percent rating for bladder impairment, as an associated objective neurological abnormality of the Veteran service connected low back disability, is granted at all times from January 23, 2007.

The criteria for a separate compensable rating for erectile dysfunction, as an associated objective neurological abnormality of the Veteran service connected low back disability, have not been met at any time during the pendency of the appeal.


REMAND

As to the claim for a TDIU prior to January 23, 2007, the Board observes that the Veteran's service-connected disability do not meet the schedular criteria set forth in 38 C.F.R. § 4.16(a).  In Bowling v. Principi, 15 Vet. App. 1, 10 (2001), the Court, citing its decision in Floyd v. Brown, 9 Vet. App. 88, 94-97 (1995), held that the Board cannot award a TDIU under 38 C.F.R. § 4.16(b) in the first instance because that regulation requires that the RO first submit the claim to the Director of the Compensation and Pension Service for extraschedular consideration.  Indeed, in Bowling, the Court reversed the Board only to the extent that the Board concluded that the veteran "was ineligible for 4.16(b)-TDIU consideration."  Id.  On remand, the RO must submit the Veteran's claim for a TDIU prior to January 23, 2007, to the Director of Compensation and Pension for extraschedular consideration.  As such, this matter must be remanded. 

Accordingly, this issue is REMANDED to the RO/AMC for the following actions:

1.  Refer the claim for a TDIU prior to January 23, 2007, to the Under Secretary for Benefits or the Director of Compensation and Pension Services for consideration of assignment of an extra-schedular evaluation. 

2.  Thereafter readjudicate the claim.  If any benefit sought on appeal is not granted, issue a supplemental statement of the case and provide the Veteran and his representative an opportunity to respond before returning this issue to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


